DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an intersection, with the transverse plane, of the longitudinal fibers with respect to the longitudinal axis varies depending on a position of said transverse plane.” It is not clear what is meant by “an intersection” that “varies.”
Regarding claim 10, the term “different” in claim 10 is a relative term which renders the claim indefinite.  The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe et al. (US 2010/0005780 A1) (“Philippe”), in view of Landwehr (US 2016/0159698 A1) (“Landwehr”).
With respect to claim 1, Philippe teaches one piece fibrous structure comprising two lobes (abstr., 0007, 0008, 0012), the fibrous structure formed by weaving (0075-0079), the fibrous structure comprising circumferential fibers having a constant orientation with respect to a longitudinal axis of the structure in a plane transverse to the longitudinal axis – implied in the weaves used including interlock weave, multi-plain, multi-satin (0076, 0077, 0079).  Regarding the circumferential fibers being continuous across the at least two lobes in a circumferential direction, Philippe discloses preform portions spanning neighboring lobes in the bottom portion of the mixer (0082-0084, 0091, 00920100, Figs. 17, 18, 26).  Landwehr discloses that CMC composites used in turbine engine components are formed using continuous reinforcement fibers (0010, 0011).  Since the lobe portions of Philippe are formed by weaving (0076, 0077, 0079) and formed of CMC material (0058), it would have been obvious to one of ordinary skill in the art at the time of the invention to form the fibrous structure of Philippe including continuous fibers as it is known in the art to use 
Regarding claim 2, Philippe and Landwehr teach the structure of claim 1.  Philippe teaches a structure, wherein the structure includes more than two lobes (Fig. 1).
As to claim 3, Philippe and Landwehr teach the structure of claim 1.  Philippe teaches a structure wherein the lobes – the two lobes - define different shapes (Fig. 1).
Regarding claim 6, Philippe and Landwehr teach the structure of claim 1.  Since Philippe teaches weaves including interlock weave, multi-plain, and multi-satin weave (0076, 0077, 0079), it is implied that circumferential density of longitudinal fibers is constant.
As to claim 7, Philippe and Landwehr teach the structure of claim 1.  Since Philippe teaches weaves including interlock weave, multi-plain, and multi-satin weave (0076, 0077, 0079), it is implied that longitudinal density of circumferential fibers is constant.
Regarding claim 8, Philippe and Landwehr teach the structure of claim 1.  Since Philippe teaches weaves including interlock weave, multi-plain, and multi-satin weave (0076, 0077, 0079), it is implied that the structure includes longitudinal fibers.  Philippe teaches silicon carbide fibers (0080).
As to claim 9, Philippe and Landwehr teach the structure of claim 1.  Philippe teaches a composite part formed by the fibrous structure according to claim 1, embedded in a matrix (0007, 0008, 0058, 0075-0079).
With respect to claim 10, Philippe and Landwehr teach the composite part of claim 9.  Philippe teaches the composite part comprising two different fibrous structures embedded in a matrix – additional ply of fibrous structure on the strip-shaped element of the composite (0026).
As to claim 11, Philippe and Landwehr teach the composite part of claim 9.   Philippe teaches a part, wherein the lobes of the fibrous structure – the two lobes - define different shapes (Fig. 1).
With respect to claim 12, Philippe and Landwehr teach the part of claim.  Philippe teaches a part wherein a height of lobes is variable depending on a position of the transverse plane (Fig. 1).
Regarding claim 13, Philippe and Landwehr teach the part of claim 9, as discussed above.  Philippe teaches a flow mixer for an aircraft turbojet engine (0001).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe, in view of Landwehr, and further in view of Rheaume et al. (US 3749138) (“Rheaume”).
With respect to claim 4, Philippe and Landwehr teach the structure of claim 1, but are silent with respect to longitudinal fibers inclined with respect to the longitudinal axis.  Rheaume teaches a structure wherein longitudinal fibers are inclined with respect to the longitudinal axis of the structure, which provides for the structure to have substantially 
Regarding claim 5, Philippe, Landwehr and Rheaume teach the structure of claim 4.  Rheaume discloses varying intersections with transverse plains, of longitudinal fibers with respect to longitudinal axis (Fig. 5).


Response to Arguments
Applicant’s arguments filed on Feb. 5, 2021 have been fully considered.  
In view of the recent amendment objection with respect to claim 12 has been withdrawn.
In view of the recent amendment 35 USC 112(b) rejection of claim 1 has been withdrawn.  The Examiner notes that claim 5 has not been amended with respect to 35 USC 112(b) rejection as well as claim 10 was not amended.  The Examiner notes, although claim 10 was not indicated as rejected in the heading of the rejection, the rejection was included in par. 8 of the Office Action. 
The Examiner also notes there was no 35 USC 112(a) rejection, which was mentioned in the Remarks.
 Regarding circumferential continuous fibers in the fibrous structure of the present invention a new reference Landwehr has been cited as disclosing continuous fibers in a turbine engine component, as discussed above.
The Examiner would like to point out that the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and so the claims are rejected under 35 USC 112(b), 35 USC 103, instead of 35 USC 112, second paragraph, and 35 USC 103(a), as was stated in the Remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1783